Title: From George Washington to Jedediah Huntington, 9 April 1782
From: Washington, George
To: Huntington, Jedediah


                        Dear Sir

                            Head Quarters New Burgh 9th April 1782
                        
                        Colo. Trumbull handed me your Favor of the 30th ulto—mustering Officers for the several rendezvous within the State of Connecticut, will be sent
                            on by Colo. Swift, agreeable to your Request.
                        It will doubtless be for the Benefit of the Service to have suitable Officers & Sergeants to conduct
                            the Recruits to Camp; but as no particular provision appears to be made by the Resolutions of Congress, I am at a Loss how
                            the Expence which will be incurred by this mode, is to be defrayed; unless it may be comprehended under the General
                            Expression of the State’s supplying their respective Recruits untill they reach Camp, & the individual States take
                            it upon this Ground—You will be pleased to be particularly Carefull on this Head—The State of the public Finances requires
                            that we manage them with the greatest Economy—and the Military Chest can afford no Money for the Support of this Expence.
                            I am &ca.

                    